In an action by consumers to recover the excess over and above the just and reasonable basic rates and charges paid to a public utility company for electricity over many years, the complaint was dismissed under rule 106 of the Rides of Civil Practice on the ground that it appears on the face of the complaint that it fails to state facts sufficient to constitute a cause of action. Plaintiffs appeal. Order dismissing plaintiffs’ complaint and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.